Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 01/12/2021. Claims1-11 and 13-20 are currently pending in the application, with claims 1-6 and 13-19 having being withdrawn and claim 12 having being cancelled.  Accordingly, claims 7-11 and 20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) rejection over claims 7-12 has been fully considered.  Applicant argues that because applicant has amended the claims to now recite specific FKBP51 inhibitors such as 15dPGJ2 and siRNA, such rejection is now moot.  Additionally, applicant argues that because siRNA treatment against FKBP51 reveals increased gestational length, this has established FKBP51 as playing a role in gestational length.  Moreover, Applicant argues that DEX-induced FKBP51 expression was blocked by the small organic molecule, 15dPGJ2, thereby supporting the notion that 15dPGJ2 is involved in inhibiting FKBP51.  The examiner agrees with applicant given that applicant has stated on the record that siRNA caused the prolongation of gestation in pregnant mammals tested and given that applicant 

Applicant’s argument with respect to the 103(a) rejection has been fully considered.  Applicant argues that now that the claims are amended to recite that the pregnant mammals being treated do not have an increased level of a pro-inflammatory cytokine such as IL-6, IL-1β, MCP-1, and TNF-α and given that Berry et al. only tested in tissues having basal increased pro-inflammatory cytokines, such rejection is no longer applicable.  Such arguments are found persuasive as the examiner contends that Berry et al. only demonstrated results wherein said uterine tissues had increased basal inflammation and high expression of inflammatory cytokines.  As a result, Berry et al. no longer applies to the amended claims.  Consequently, the 103(a) rejection over Berry et al. is hereby withdrawn.  

For the foregoing reasons, the rejections of record are hereby withdrawn.  However, in view of applicant’s amendment, the following modified 112 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 7-11 and 20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for prolonging gestation length by administering siRNA and 15dPGJ2 against FKBP51 wherein the pregnant mammal does not have an increased IL-6 in stressed pregnant mammal, does not reasonably provide enablement for extending gestation period of a mammal by administering said agents in a non-stressed pregnant mammal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The instant claims are drawn to a method of extending the gestation period of a mammal comprising administering a composition comprising an inhibitor of FK506 binding protein 51 (FKBP51) to a pregnant mammal, whereby the gestation period of the pregnant mammal is extended as compared to a mammal that is not administered the composition, wherein the inhibitor of FKBP51 is 15dPGJ2 or a small interfering RNA (siRNA) and wherein the pregnant mammal does not have an increased level of a proinflammatory cytokine selected from the group consisting of IL-6, IL1β, MCP-1, an TNF-α as compared to a reference control.  The instant specification fails to provide information that would allow the skilled artisan to practice the extension of gestation period of a mammal by administering small organic molecules such as 15-deoxy J2 and/or siRNA in a mammal that does not have increased level of the pro-inflammatory cytokines such as COX 2 or IL-1β.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of extending the gestation period of a mammal comprising administering a composition comprising an inhibitor of FK506 binding protein 51 (FKBP51) to a pregnant mammal, whereby the gestation period of the pregnant mammal is extended as compared to a mammal that is not administered the composition, wherein the inhibitor of FKBP51 is 15dPGJ2 or a small interfering RNA (siRNA) and wherein the pregnant mammal does not have an increased level of a proinflammatory cytokine selected from the group consisting of IL-6, IL1β, MCP-1, an TNF-α as compared to a reference control. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that knocking out of FKBP51 led to increase in a gestation period in mice and that DEX-induced FKBP51 expression was blocked by 15dPGJ2, nowhere in the specification did applicant demonstrate administration of said small organic molecule and siRNA occurred in pregnant females that do not increased level of proinflammatory cytokines.  Specifically, the examiner contends that figure 14a and figures 14d clearly demonstrated that in FKBP51 KO a reduction in pro-inflammatory cytokines, IL-6 mRNA and IL-8 mRNA, occurred in pregnant mammals under stress conditions.  However, figures 14b, 14c, and 14e showed that under the same stressed conditions, pro-inflammatory cytokines, COX-2, MCP-1, and IL-1β, are increased as opposed to decreased as compared to the reference control.    Thus, contrary to applicant’s claims, the response observed due to the administration of said agents showed reduction of specific pro-inflammatory cytokines (i.e. IL-6 and IL-8) and in specific subpopulations, i.e. in pregnant stressed mammals.  Since applicant has yet to demonstrate a reduced increased level in all of the aforementioned proinflammatory cytokines and failed to demonstrate such decrease in both stressed and non-stressed mammals, the examiner contends that applicant has not enabled the breath of the claims.  Consequently, absent demonstration from applicant demonstrating reduced levels of proinflammatory cytokines in a variety of pregnant mammal population (i.e. stress vs. non-stressed) utilizing the aforementioned FKBP51 inhibitors in enhancing gestational length, the examiner maintains that applicant has yet to enable said recitation in the claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “extension of gestation period in any pregnant mammal by administering said FKBP51 inhibitors with a reduction in a variety of proinflammatory cytokines”. While such “gestational length extension in stressed pregnant mammals with reduced IL-6 and IL-8 inflammatory cytokines” might theoretically be possible, as a practical matter it is nearly impossible to achieve a treatment in both stressed and non-stressed pregnant mammals and reducing every single proinflammatory cytokine delineated in claim 7.  

The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for extending gestation level in pregnant mammals that do not have increased MCP-1, COX-2, and IL-1β.  No reasonably specific guidance is provided concerning useful therapeutic protocols for reduced levels of proinflammatory cytokines, other than IL-6 and IL-8 mRNA expression. The latter is corroborated by working example 5 on page 17 and figure 14A-14F.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to non-stressed pregnant mammals with increased MCP-1 or COX-2 mRNA, for example, two inflammatory cytokines that are shown to be increased in KO FKBP51 and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that said FKBP51 inhibitors could be predictably used for extending gestation period in any pregnant mammals wherein MCP-1 and COX2 are the proinflammatory cytokines as inferred by the claims and contemplated by the specification. Accordingly, the instant .

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/18/2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.